DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 4-10 and 14-19 are pending this office action.
Claim 3 and 11-13 are cancelled.
Claims 14-19 are new added claims.
Response to Arguments
Applicant's arguments filed 10/11/2022 have been fully considered but they are not persuasive. 
The applicant’s representative argued that Ricci does not teach or suggest amended features of claim 1, 4 and 6.
 Furthermore he/she argues that Ricci driving history in operating the vehicle are not driving characteristics.
 First how the spec defines driving characteristics?
[0033] Specific examples of settings information that can be specifically set in the 
settings information includes, but are not limited to, turning on welcome lamps when the user approaches the vehicle, automatic operation and temperature settings of an air conditioner, settings of seat positions, driving mode, correction values (constants, learned values) for adjustment of braking and driving power, acquired based on driving characteristics of the user, and so forth. 

Among those characteristics are seat position, driving mode and adjusting the break and power driving.
 The applicant’s representative argued that Ricci discloses health data, but he discards that Ricci health data is based on seat position of the seat associated with the user. Based on the user (identified as he seat in the car) position, sensors can detect if the user identified is in the correct position for driving as identified setting in the data store.
 While such position is not the right position, the system can adjust the car setting. Adjustment such as braking(deaccelerate) to bring the car to a full stop as acknowledged by the applicant. Breaking reduces the speed and engine combustion to a desire level that bring the car to a full stop. Ricci also use training algorithm [0447-0448] as characteristics of the user/driver and can be used to set such features whenever the user entered any specific vehicle. Apply the feature to a specific vehicle when the user accesses such vehicle is the result of the training algorithms. But for not confusing Bielby based on the collected driving characteristics, trains machine learning algorithm. Based on the output of those algorithms the controller controls the vehicle using actions. among those actions is:
[0050] In one embodiment, the collected data is provided as an input to the ANN model. For example, the ANN model can be executed on server 101 and/or vehicle 111. The vehicle 111 is controlled based on at least one output from the ANN model. For example, this control includes performing one or more actions based on the output. These actions can include, for example, control of steering, braking, acceleration, and/or control of other systems of vehicle 111 such as an infotainment system and/or communication device.
	
 braking is a correction of the speed from high value to a less speed value. And the acceleration is the opposite way. And any acceleration is the result of engine power combustion and deacceleration is the opposite(tours/min).
 new claims 14-19 are addressed in this office action. 
	the applicant’s representative can reach the examiner at the information provided at the bottom of this office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-7 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci et al (US20140309866A1) hereinafter “Ricci” in view of Bielby et al (US 20190283761 A1) hereinafter “Bielby”.

As per claim 1, Ricci discloses a server configured to communicate with a vehicle, the server comprising:
 a storage device configured to store usage information:
[0013] “Embodiments include a method, comprising collecting data associated with a user, wherein the collected data is stored in a user profile memory associated with the user”

 in which settings information of software executed by at least one of a plurality of electronic control units installed in the vehicle is correlated with user identification information that identifies a user of the vehicle:
[0308] “There may be one or more user records 1240 and associated data stored within the data file 1204. As provided herein, the user can be any person that uses or rides within the vehicle or conveyance 104. The user may be identified in portion 1212. For the vehicle 104, the user may include a set of one or more features that may identify the user”;
Fig. 12A-D and [0332]” One or more settings may be stored in portion 1224. These settings 1224 may be similar and/or identical to those previously described. Further, the settings 1224 may also provide for how a system is configured for a particular user.”
[0310] One or more settings may be stored in portion 1224. These settings 1224 may be the configurations of different functions within the vehicle 104 that are specified by or for that user. 

 and one or more processors configured to receive, from a software updating device that is one of the electronic control units, the user identification information specified by the software updating device:
[0353] “Using the information from the sensors 242, the vehicle control system 204 can identify the person, in step 1412. The vehicle control system 204 can obtain characteristics for the user currently occupying the zone 512 and compare those characteristics to the identifying features in portion 1212 of data structure 1204. Thus, the settings in portion 1224 may be retrieved by identifying the correct zone 512, area 508, and characteristics for the user”;

 and transmit settings information correlated with the user identification information to the software updating device based on the user identification information which is specified and the usage information:
 	[0354] “After identifying the user by matching characteristics with the features in portion 1212, the vehicle control system 204 can determine if there are settings for the user for the area 1216 and zone 1220 the user currently occupies. If there are settings, then the vehicle control system 204 can make the determination that there are settings in portion 1224, and the vehicle control system 204 may then read and retrieve those settings, in step 1420. The settings may be then used to configure or react to the presence of the user, in step 1424. Thus, these settings may be obtained to change the configuration of the vehicle 104, for example, how the position of the seats or mirrors are set, how the dash, console, or heads up display is configured, how the heat or cooling is configured, how the radio is configured, or how other different configurations are made.”


wherein the settings information includes user settings: 
[0114] The profile data 252 may include one or more user accounts. User accounts may include access and permissions to one or more settings and/or feature preferences associated with the vehicle 104, communications, infotainment, content, etc”;

[0115] For example, a user 216 may be allowed to purchase applications (e.g., software, etc.) for the vehicle 104 and/or a device associated with the vehicle 104 based on information associated with the user account. This user account information may include a preferred payment method, permissions, and/or other account information. As provided herein, the user account information may be part of the user profile and/or other data stored in the profile data 252”.
 
But not explicitly:

Including a learned correction value for adjustment of braking and driving power acquired based on a driving characteristic of the user.
Bielby discloses:
Including a learned correction value for adjustment of braking and driving power acquired based on a driving characteristic of the user.
[0035] “For example, the machine learning model may be based on pattern matching in which prior patterns of user behavior or other user data is correlated with desired characteristics or configuration(s) for operation of the vehicle. The machine learning model may further use driver inputs during usage of the vehicle to control actions of the vehicle. For example, the driver may input selections into a user interface located in the vehicle”;
[0050] In one embodiment, the collected data is provided as an input to the ANN model. For example, the ANN model can be executed on server 101 and/or vehicle 111. The vehicle 111 is controlled based on at least one output from the ANN model. For example, this control includes performing one or more actions based on the output. These actions can include, for example, control of steering, braking, acceleration, and/or control of other systems of vehicle 111 such as an infotainment system and/or communication device.
	Examiner interpretation:
	Data collected based on user driving behavior is used to train a machine learning module. The output of the model is used to adjust the vehicle such as: braking (deaccelerate) and accelerating based on the received output by the controller (driving power for meeting acceleration/deacceleration performance, engine torque produced by combustion and speed change allowing acceleration satisfaction).

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Bielby into teachings of Ricci to implement a customization profile for the vehicle by defining the look and feel of a UI display, arrangement of vehicle controls on displays, add and associate third party APPS to the vehicle display and save the configuration in association with the user profile. [US20150178034A1. Penilla 0072]. Furthermore, the profile and associated setting are allowed and run in various vehicle through a cloud environment while facilitating different profiles within a same vehicle. [US20150178034A1. Penilla 0029].


As per claim 2, the rejection of claim 1 is incorporated and furthermore, Ricci discloses:
wherein the one or more processors are configured to after usage of the vehicle ends, receive the user identification information of the user that used the vehicle:
[0356] “The vehicle control system 204 can determine if a person is in a zone 512 or area 508, in step 1508. As explained previously, the vehicle control system 204 can receive vehicle sensor data from vehicle sensors 242 that show a person has occupied a zone 512 or an area 508 of the vehicle 104. Using the vehicle sensor data, the vehicle control system 204 can determine characteristics of the person, in step 1512. These characteristics are compared to the features in portion 1212 of the data structure 1204. From this comparison, the vehicle control system 204 can determine if the person is identified within the data structure 1204, in step 1516.

 and the settings information of the software executed by at least one of the electronic control units from the software updating device:
[0358] “The user may make one or more settings for the vehicle 104. The vehicle control system 204 may determine if the settings are to be stored, in step 1528. If the settings are to be stored, the method 1500 proceeds YES to step 1536. 

 and update the usage information stored in the storage device, based on the settings information received by the one or more processors:
[0358] “If settings are to be stored, the vehicle control system 204 can send those settings to server 228 to be stored in data storage 232, in step 1536. Data storage 232 acts as cloud storage that can be used to retrieve information on the settings from other vehicles or from other sources. Thus, the cloud storage 232 allows for permanent and more robust storage of user preferences for the settings of the vehicle 104.  
See also Ricci Fig. 20: step 2024 update user’s profile.

 
As per claim 4, Ricci discloses a managing method executed by a computer provided with a processor, a memory, and a storage device: [0483], the method comprising: 
storing usage information, in which settings information of software executed by at least one of a plurality of electronic control units installed in a vehicle is correlated with user identification information that identifies a user of the vehicle:
[0308] “There may be one or more user records 1240 and associated data stored within the data file 1204. As provided herein, the user can be any person that uses or rides within the vehicle or conveyance 104. The user may be identified in portion 1212. For the vehicle 104, the user may include a set of one or more features that may identify the user”;
Fig. 12A-D and [0332]” One or more settings may be stored in portion 1224. These settings 1224 may be similar and/or identical to those previously described. Further, the settings 1224 may also provide for how a system is configured for a particular user.”
[0310] One or more settings may be stored in portion 1224. These settings 1224 may be the configurations of different functions within the vehicle 104 that are specified by or for that user. 

 receiving, from a software updating device that is one of the electronic control units, the user identification information specified by the software updating device:
[0353] “Using the information from the sensors 242, the vehicle control system 204 can identify the person, in step 1412. The vehicle control system 204 can obtain characteristics for the user currently occupying the zone 512 and compare those characteristics to the identifying features in portion 1212 of data structure 1204. Thus, the settings in portion 1224 may be retrieved by identifying the correct zone 512, area 508, and characteristics for the user”;

 and transmitting settings information correlated with the user identification information to the software updating device based on the user identification information which is specified and the usage information:
[0354] “After identifying the user by matching characteristics with the features in portion 1212, the vehicle control system 204 can determine if there are settings for the user for the area 1216 and zone 1220 the user currently occupies. If there are settings, then the vehicle control system 204 can make the determination that there are settings in portion 1224, and the vehicle control system 204 may then read and retrieve those settings, in step 1420. The settings may be then used to configure or react to the presence of the user, in step 1424. Thus, these settings may be obtained to change the configuration of the vehicle 104, for example, how the position of the seats or mirrors are set, how the dash, console, or heads up display is configured, how the heat or cooling is configured, how the radio is configured, or how other different configurations are made.”

wherein the settings information includes user settings:
[0114] The profile data 252 may include one or more user accounts. User accounts may include access and permissions to one or more settings and/or feature preferences associated with the vehicle 104, communications, infotainment, content, etc”;

[0115] For example, a user 216 may be allowed to purchase applications (e.g., software, etc.) for the vehicle 104 and/or a device associated with the vehicle 104 based on information associated with the user account. This user account information may include a preferred payment method, permissions, and/or other account information. As provided herein, the user account information may be part of the user profile and/or other data stored in the profile data 252”.
 See also [0310] and [0268] in setting vehicle feature for a user.
But not explicitly:

Including a learned correction value for adjustment of braking and driving power acquired based on a driving characteristic of the user.
Bielby discloses:
[0035] “For example, the machine learning model may be based on pattern matching in which prior patterns of user behavior or other user data is correlated with desired characteristics or configuration(s) for operation of the vehicle. The machine learning model may further use driver inputs during usage of the vehicle to control actions of the vehicle. For example, the driver may input selections into a user interface located in the vehicle”;
[0050] In one embodiment, the collected data is provided as an input to the ANN model. For example, the ANN model can be executed on server 101 and/or vehicle 111. The vehicle 111 is controlled based on at least one output from the ANN model. For example, this control includes performing one or more actions based on the output. These actions can include, for example, control of steering, braking, acceleration, and/or control of other systems of vehicle 111 such as an infotainment system and/or communication device.
	Examiner interpretation:
	Data collected based on user driving behavior is used to train a machine learning module. The output of the model is used to adjust the vehicle such as: braking (deaccelerate) and accelerating based on the received output by the controller (driving power for meeting acceleration/deacceleration performance, engine torque produced by combustion and speed change allowing acceleration satisfaction.

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Bielby into teachings of Ricci to implement a customization profile for the vehicle by defining the look and feel of a UI display, arrangement of vehicle controls on displays, add and associate third party APPS to the vehicle display and save the configuration in association with the user profile. [US20150178034A1. Penilla 0072]. Furthermore, the profile and associated setting are allowed and run in various vehicle through a cloud environment while facilitating different profiles within a same vehicle. [US20150178034A1. Penilla 0029].

As per claim 5, the rejection of claim 4 is incorporated and furthermore Ricci discloses:
 A non-transitory storage medium storing a management program that is executable by a computer provided with a processor, a memory, and the non-transitory storage medium, and that causes the computer to perform the managing method according to claim 4:
[0483] In yet another embodiment, the disclosed methods may be partially implemented in software that can be stored on a storage medium, executed on programmed general-purpose computer with the cooperation of a controller and memory, a special purpose computer, a microprocessor, or the like”;

As per claim 6, Ricci discloses a software updating device configured to communicate with a server, the software updating device comprising one or more processors configured to: 
acquire user identification information that identifies a user of a vehicle:
Fig.14 and [0352] The vehicle control system 204 can determine if a person is in a zone 512 or area 508, in step 1408. This determination may be made by receiving data from one or more sensors 242. The vehicle 104 can use facial recognition, weight sensors, heat sensors, or other sensors to determine whether a person is occupying a certain zone 512.

 acquire, from the server, settings information of software executed by at least one of a plurality of electronic control units installed in the vehicle, the settings information being correlated with the user identification information:
Fig. 14 and [0354] “0354] The vehicle control system 204 can first determine if there are settings associated with the identified person for that zone 512 and/or area 508, in step 1416. After identifying the user by matching characteristics with the features in portion 1212, the vehicle control system 204 can determine if there are settings for the user for the area 1216 and zone 1220 the user currently occupies. If there are settings, then the vehicle control system 204 can make the determination that there are settings in portion 1224, and the vehicle control system 204 may then read and retrieve those settings, in step 1420”;
[0310] One or more settings may be stored in portion 1224. These settings 1224 may be the configurations of different functions within the vehicle 104 that are specified by or for that user. 


 and transfer the settings information to the at least one of the electronic control units.  
Fig.14 and [0354] “The settings may be then used to configure or react to the presence of the user, in step 1424. Thus, these settings may be obtained to change the configuration of the vehicle 104, for example, how the position of the seats or mirrors are set, how the dash, console, or heads up display is configured, how the heat or cooling is configured, how the radio is configured, or how other different configurations are made.”
[0310] One or more settings may be stored in portion 1224. These settings 1224 may be the configurations of different functions within the vehicle 104 that are specified by or for that user. 
Examiner interpretation the setting includes setting of functions modules or ECUs that are included in the vehicle, and provide various operation to the user [0109].
wherein the settings information includes user settings:
[0114] The profile data 252 may include one or more user accounts. User accounts may include access and permissions to one or more settings and/or feature preferences associated with the vehicle 104, communications, infotainment, content, etc”;

[0115] For example, a user 216 may be allowed to purchase applications (e.g., software, etc.) for the vehicle 104 and/or a device associated with the vehicle 104 based on information associated with the user account. This user account information may include a preferred payment method, permissions, and/or other account information. As provided herein, the user account information may be part of the user profile and/or other data stored in the profile data 252”.
See also [0310] and [0268] in setting vehicle feature for a user.

But not explicitly:

Including a learned correction value for adjustment of braking and driving power acquired based on a driving characteristic of the user.
Bielby discloses:
Including a learned correction value for adjustment of braking and driving power acquired based on a driving characteristic of the user.
[0035] “For example, the machine learning model may be based on pattern matching in which prior patterns of user behavior or other user data is correlated with desired characteristics or configuration(s) for operation of the vehicle. The machine learning model may further use driver inputs during usage of the vehicle to control actions of the vehicle. For example, the driver may input selections into a user interface located in the vehicle”;
[0050] In one embodiment, the collected data is provided as an input to the ANN model. For example, the ANN model can be executed on server 101 and/or vehicle 111. The vehicle 111 is controlled based on at least one output from the ANN model. For example, this control includes performing one or more actions based on the output. These actions can include, for example, control of steering, braking, acceleration, and/or control of other systems of vehicle 111 such as an infotainment system and/or communication device.
	Examiner interpretation:
	Data collected based on user driving behavior is used to train a machine learning module. The output of the model is used to adjust the vehicle such as: braking (deaccelerate) and accelerating based on the received output by the controller (driving power for meeting acceleration/deacceleration performance, engine torque produced by combustion and speed change allowing acceleration satisfaction.

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Bielby into teachings of Ricci to implement a customization profile for the vehicle by defining the look and feel of a UI display, arrangement of vehicle controls on displays, add and associate third party APPS to the vehicle display and save the configuration in association with the user profile. [US20150178034A1. Penilla 0072]. Furthermore, the profile and associated setting are allowed and run in various vehicle through a cloud environment while facilitating different profiles within a same vehicle. [US20150178034A1. Penilla 0029].

As per claim 7, the rejection of claim 6 is incorporated and furthermore Ricci discloses:
wherein the one or more processors are configured to, after usage of the vehicle ends, transmit the user identification information and the settings information of software of the at least one of the electronic control units, to the server.
Fig. 13 and [0348] The vehicle control system 204 may then store the settings for the person, in step 1328. The user interaction subsystem 332 can make a new entry for the user 1208 in data structure 1204. The new entry may be either a new user or a new setting listed in 1224. The settings may be stored based on the area 508 and zone 512. As explained previously, the settings can be any kind of configuration of the vehicle 104 that may be associated with the user in that area 508 and the zone 512.
[0349] The settings may also be stored in cloud storage, in step 1332. Thus, the vehicle control system 204 can send the new settings to the server 228 to be stored in storage 232. In this way, these new settings may be ported to other vehicles for the user. Further, the settings in storage system 232 may be retrieved, if local storage does not include the settings in storage system 208.
As per claim 17, the rejection of claim 1 is incorporated and furthermore Ricci discloses:
 wherein the driving characteristic of the user is based on past vehicle usage history:
[0112] “The profile data 252 can be any type of data associated with at least one user 216 including, but in no way limited to, bioinformatics, medical information, driving history “;
Examiner interpretation:
See also Bielby [0044] “In another embodiment, the collected data in part includes data collected while the user is driving and/or interacting with the vehicle”. 

  Claim 18 is the method claim corresponding to server claim 17 and rejected under the same rational set forth in connection with the rejection of claim 17 above. 
  Claim 19 is the device claim corresponding to server claim 17 and rejected under the same rational set forth in connection with the rejection of claim 17 above.

Claims 8-10 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci et al (US20140309866A1) hereinafter “Ricci” in view of Bielby et al (US 20190283761 A1) hereinafter “Bielby” and Penilla et al (US20150178034A1) hereinafter “Penilla”.

As per claim 8, the rejection of claim 14 is incorporated and furthermore Ricci discloses:
wherein the software settings represent the function providable by the usable software:

[0115] For example, a user 216 may be allowed to purchase applications (e.g., software, etc.) for the vehicle 104 and/or a device associated with the vehicle 104 based on information associated with the user account. This user account information may include a preferred payment method, permissions, and/or other account information. As provided herein, the user account information may be part of the user profile and/or other data stored in the profile data 252”.
[0133] “Similarly, any necessary files for performing the functions attributed to the vehicle control system 204 may be stored locally on the respective vehicle control system 204 and/or remotely, as appropriate.

whether updating software via wireless communication is permissible:
[0262] “The map database contents can be produced or updated by a server connected through a wireless system in communication with the Internet, even as the vehicle 104 is driven along existing streets, yielding an up-to-date map”;

Examiner interpretation: 
the update received is through a wireless interface: permitted through a wireless interface.

But not explicitly:
the learning value learned by the software during usage of the vehicle;
Penilla discloses:
a learning value learned by the software during usage of the vehicle:

[0070] “Customization can include user interface customization of a vehicle display or displays. The customization can include the ability to select specific applications (APPS) to be activated by the vehicle and interfaced via the display or displays, voice input, touch input, etc. The customization is also provided with a learning engine, that learns use by the user, and automatically implements settings or programming to aspects of the user interface. The programming can include automatic programming at certain times, days, months, years, etc., and can be updated or molded over time as the user continues to use the vehicle UI.”

Examiner interpretation: 
Also, Penilla discloses:
wherein the software settings represent the function providable by the usable software:
[0072] “The third parties can create APPS that communicate with APIs of the system components of specific vehicles of the manufacturer. Once APPS are selected, the user can add them to the custom user interface (UI) display”;
 [0096] “Custom configuration 200 was defined by allowing a user to select various applications that will be integrated with to provide supplemental content or functionality to the vehicle. In one embodiment, the applications can also replace application functionality provided by the systems in system component 129”;

 whether updating software via wireless communication is permissible:
[0026] “automatically programming one or more components of the custom configuration based on the learned patterns of user input, automatic programming changing over time based on the received user input via the custom configuration and saved periodically to the user account in the database via a wireless connection to the Interne”;

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Penilla into teachings of Ricci and Bielby to implement a customization profile for the vehicle by defining the look and feel of a UI display, arrangement of vehicle controls on displays, add and associate third party APPS to the vehicle display and save the configuration in association with the user profile. [Penilla 0072]. Furthermore, the profile and associated setting are allowed and run in various vehicle through a cloud environment while facilitating different profiles within a same vehicle. [Penilla 0029].

Claim 9 is the method claim corresponding to server claim 8 and rejected under the same rational set forth in connection with the rejection of claim 8 above. 
  Claim 10 is the device claim corresponding to server claim 8 and rejected under the same rational set forth in connection with the rejection of claim 8 above.

As per claim 14, the rejection of claim 1 is incorporated and furthermore Ricci discloses:
wherein the settings information further includes software settings representing at least one of usable software:
 [0310] One or more settings may be stored in portion 1224. These settings 1224 may be the configurations of different functions within the vehicle 104 that are specified by or for that user. 

a function providable by the usable software, a settings value set at the vehicle:
[0206]” Among other things, the data collected by the environmental sensors 694 may be used by the vehicle control system 204 to alter functions of a vehicle. The environment may correspond to an interior space 108 of a vehicle 104 and/or specific areas 508 and/or zones 512 of the vehicle 104. It should be appreciate that an environment may correspond to a user 216. For example, a low oxygen environment may be detected by the environmental sensors 694 and associated with a user 216 who is operating the vehicle 104 in a particular zone 512. In response to detecting the low oxygen environment, at least one of the subsystems of the vehicle 104, as provided herein, may alter the environment, especially in the particular zone 512, to increase the amount of oxygen in the zone 512”;
See also [0448 and 0203]

whether updating software via wireless communication is permissible:
[0262] “The map database contents can be produced or updated by a server connected through a wireless system in communication with the Internet, even as the vehicle 104 is driven along existing streets, yielding an up-to-date map”;

and a billing status for the software:
[0115] For example, a user 216 may be allowed to purchase applications (e.g., software, etc.) for the vehicle 104 and/or a device associated with the vehicle 104 based on information associated with the user account. This user account information may include a preferred payment method, permissions, and/or other account information. As provided herein, the user account information may be part of the user profile and/or other data stored in the profile data 252.
 	[0456] “The payment for the facial recognition information could be made to a user 216 associated with a vehicle 104. In some cases, the payment for the facial recognition information may be made to a facial recognition information owner/administrator. In any event, the payment may be based at least partially on the amount of facial recognition information collected. Additionally, or alternatively, the payment may be based at least partially on a completeness associated with the facial recognition information for at least one person. Completeness may include how much personal information, in addition to facial features, accompanies the facial recognition information”;
See also [0458].

But not explicitly:

a learning value learned by the software during usage of the vehicle.
Penilla discloses:
a learning value learned by the software during usage of the vehicle, and a billing status for the software:  
[0070] “Customization can include user interface customization of a vehicle display or displays. The customization can include the ability to select specific applications (APPS) to be activated by the vehicle and interfaced via the display or displays, voice input, touch input, etc. The customization is also provided with a learning engine, that learns use by the user, and automatically implements settings or programming to aspects of the user interface. The programming can include automatic programming at certain times, days, months, years, etc., and can be updated or molded over time as the user continues to use the vehicle UI.”

Examiner interpretation: 
Also, Penilla discloses:
a learning value learned by the software during usage of the vehicle, and a billing status for the software:  
 [0070] “Customization can include user interface customization of a vehicle display or displays. The customization can include the ability to select specific applications (APPS) to be activated by the vehicle and interfaced via the display or displays, voice input, touch input, etc. The customization is also provided with a learning engine, that learns use by the user, and automatically implements settings or programming to aspects of the user interface. The programming can include automatic programming at certain times, days, months, years, etc., and can be updated or molded over time as the user continues to use the vehicle UI.
[0075] “These historical actions can then be used to define learned actions. The learned actions can be analyzed to change configuration settings in the user's saved profile.

at least one of usable software:
[0072] “The third parties can create APPS that communicate with APIs of the system components of specific vehicles of the manufacturer. Once APPS are selected, the user can add them to the custom user interface (UI) display”;

 a function providable by the usable software:
[0096] “Custom configuration 200 was defined by allowing a user to select various applications that will be integrated with to provide supplemental content or functionality to the vehicle. In one embodiment, the applications can also replace application functionality provided by the systems in system component 129”;

 whether updating software via wireless communication is permissible:
[0026] “automatically programming one or more components of the custom configuration based on the learned patterns of user input, automatic programming changing over time based on the received user input via the custom configuration and saved periodically to the user account in the database via a wireless connection to the Interne”;

 a settings value set at the vehicle:
[0099] “In still another embodiment, the custom configuration can be defined by the user to provide a different background color on different days of the week. The background color can be customized or replaced with pictures or photographs customized and selected or uploaded by the user;
see also [0169]

 and a billing status for the software:

[0128] “The user profile can include settings made by the user, customizations made by the user, identification of applications purchased or added to the vehicle customizations, etc. Still further, the user profile data can be part or be associated with the user account. 

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Penilla into teachings of Ricci to implement a customization profile for the vehicle by defining the look and feel of a UI display, arrangement of vehicle controls on displays, add and associate third party APPS to the vehicle display and save the configuration in association with the user profile. [Penilla 0072]. Furthermore, the profile and associated setting are allowed and run in various vehicle through a cloud environment while facilitating different profiles within a same vehicle. [Penilla 0029].
 Claim 15 is the method claim corresponding to server claim 14 and rejected under the same rational set forth in connection with the rejection of claim 14 above. 
  Claim 16 is the device claim corresponding to server claim 14 and rejected under the same rational set forth in connection with the rejection of claim 14 above.

Pertinent arts:
US20160129916A1
The method includes configuring the vehicle for the user based on identification and profile associated with the user. Thus, to a certain level, the vehicle settings node 200 may use first user pattern data to configure the vehicle user settings. According to one embodiment, the vehicle settings node 200 comprises pre-stored information concerning the personal preferences of the settings of the vehicle 270. Such preferences may comprise the seat position, ventilation, air condition, temperature settings, mirror settings, preferred radio stations, or audio including specific music or podcasts or audio books to be streamed or by other means played in connection to entering the vehicle;

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAHIM BOURZIK whose telephone number is (571)270-7155. The examiner can normally be reached Monday-Friday (8-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-270-2738. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRAHIM BOURZIK/Examiner, Art Unit 2191                                                                                                                                                                                                        /WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191